Exhibit 99.1 Biometric ID Provider BIO-key ’s Q2'17 Revenue Rose 113% to $0.9M Driven by Strength in Hardware and Software Sales ; Hosts Call Tomorrow at 10:00 a.m. EDT Wall, NJ, August 14 , 2017 – BIO-key International, Inc. (NASDAQ: BKYI), an innovative provider of biometric software and hardware solutions for strong and convenient user authentication, today reported results for its second quarter (Q2’17) and six months ended June 30, 2017 and reviewed recent business developments. BIO-key will host a conference call for investors tomorrow at 10:00 a.m. EDT (call details below). Q2’17 Financial Highlights: • Total revenues rose 113% in Q2’17 to $887,000 vs. Q2’16, but did not include a $600,000 professional services contract executed in Q2’17 which will be recognized during the second half of 2017. • Software license revenues rose 76% to $128,000 reflecting demand from both new and existing customers. • Hardware sales rose 281% to $467,000, reflecting broader distribution and increased demand for BIO-key’s fingerprint reader lines with plug & play integration to Windows 10. • Q2’17 results also included $158,000 in revenue from initial shipments of BIO-key’s recently launched TouchLock™ line of biometric padlocks and bicycle locks in Asia. Other Highlights : • An Australian government agency selected BIO-key’s ID Director Software and SideSwipe Finger Scanners. • Global Financial Institution selected BIO-key's Biometric ID Solutions to Secure Windows 10 Devices Across 189 Countries. • Japanese Security Systems Integrator DDS ordered 30,000 SideSwipe fingerprint readers for customers in Japan, China and other Asian markets. • Global Firearms Manufacturer selected BIO-key Biometric Authentication Solutions for Workstation & Kiosk Access. • BIO-key Common Stock was up-listed to Nasdaq Capital Market where it commenced trading on July 25th . BIO-key celebrated its listing by ringing the Nasdaq Closing Bell on August 10, 2017. Michael DePasquale, Chairman & CEO of BIO-key, commented, "We are encouraged by our sales and marketing progress on a global basis during the second quarter and first six months of 2017. Based on this performance and our pipeline of hardware and software opportunities, we remain very optimistic about BIO-key’s growth potential and reiterate our full-year financial guidance. “We are particularly gratified to build upon our relationship with a Fortune 500 telecommunications customer that selected BIO-key to support their endpoint security implementations through a $600,000 professional service engagement we expect to fulfill over the next two quarters. “Software license sales rose 76% in the second quarter based on both new and existing customer demand. We continue to pursue a range of larger enterprise software opportunities, primarily within highly regulated industries like healthcare, government and financial services that are under the greatest pressure to adopt new security and authentication technologies. These dialogues also have the potential to drive hardware sales. Unfortunately, given the range of factors involved with each discussion, it’s extremely difficult to predict the scope or timing of these potential deals. “Hardware solutions were a bright spot in our second quarter performance as we achieved solid sales increases for our SideSwipe, SideTouch and EcoID fingerprint readers, and we also shipped initial orders of our new TouchLock line of biometric and Bluetooth enabled padlocks. We are pleased to see growing interest and encouraging demand trends building across our enterprise and consumer hardware solutions and expect this area to be an important contributor to second half results. “Moreover, we continued to make progress in expanding our distribution channels on a global basis while actively supporting them with sales and marketing initiatives. To this end, we are currently in discussions with a leading national television shopping network that reaches nearly 100 million U.S. households to develop BIO-key product-based programing. We believe this broad visibility represents both an excellent sales opportunity as well as a powerful platform to build business and consumer awareness and understanding of the benefits and value of our solutions. “Finally, we are excited to have successfully up-listed to Nasdaq. Beyond providing a more visible, accessible and liquid market for our common stock, we believe the visibility and credibility provided by a Nasdaq listing should also provide substantial sales and marketing support by raising the visibility of our solutions and brand before prospective customers and partners on a global basis.” Second Quarter and First Six Months Results Q2’17 total revenue increased 113% to $886,881 compared to $415,814 in Q2’16, reflecting solid increases in both hardware sales and software license activity that offset a decrease in services revenue related to software maintenance. For the first half of 2017, sales increased 172% to $2,305,216 from $846,406 in the prior-year period. Sales of fingerprint reader hardware rose 281% to $467,000 in Q2’17, reflecting growing demand and an expanded base of distribution channels. In addition, Q2’17 included approximately $158,000 in revenue from initial shipments of BIO-key’s new TouchLock line of biometric padlocks. Software license revenue increased 76% to $128,000, and services revenue declined 39% to $134,061 reflecting lower revenue from software maintenance. Gross margin decreased to 10.3% in Q2’17 from 67.2% in Q2’16, reflecting a higher percentage of hardware sales that carry lower margins, as well as $389,000 of non-cash amortization related to the license to the Finger Q portfolio of mobile and online payment security software technologies. FingerQ's mobile security capabilities have been incorporated into BIO-key’s existing solutions and initial sales have commenced. Q2’17 operating expenses increased to $1.8M from $1.6M, principally due to a $0.4M increase in selling, general and administrative expenses, primarily related to BIO-key’s Hong Kong subsidiary, commitment fees and commissions, offset by a $0.1M reduction in research, development and engineering costs in the period. BIO-key's Q2’17 net loss was ($1.8M), or ($0.32) per share after preferred dividends, as compared to ($1.4M), or ($0.29) per share after preferred dividends, in Q2’16. The slightly higher loss was primarily due to the decrease in gross margin and the increase in operating expenses. For the first six months of 2017, BIO-key's net loss was ($3.1M), or ($0.57) per share after preferred dividends, versus ($2.5M), or ($0.53) per share after preferred dividends, in the first half of 2016. Per share results in Q2’17 and first six months of 2017 are based on a weighted average of 6.4 million and 6.2 million respectively, and Q2’16 and first six months 2016 are both based on a weighted average of 5.5 million basic shares outstanding, which have been adjusted to reflect the impact of the Company’s 1-for-12 reverse split in December 2016. Financial Guidance Based on the company’s year to date performance, combined with anticipated revenues discussed herein and sales and marketing efforts for its hardware and software solutions, including several large enterprise opportunities in pilot stages, management reiterates its 2017 revenue guidance range of $6M to $12M, with a gross margin range of 53% to 70% depending on the mix of software and hardware sales. Liquidity & Other Resources At June 30, 2017, total cash and cash equivalents plus current receivables was approximately $1.8 million, as compared to approximately $2.6 million at December31, 2016. On April 28, 2017, BIO-key raised $1 million through the sale of common stock priced at $3.60 per share in a private placement with an existing investor and board member. Conference Call and Webcast Replay Date/Time: Tuesday, August 15, 2017 at 10 a.m. EDT Dial-In number: 1-877-418-5460 U.S. or 412-717-9594 International Webcast Replay: Q 2'17 Webcast & Replay – available for 30 days. Audio Replay: 1-877-344-7529 U.S. or 412-317-0088 Int'l; code 10111348 About BIO-key International, Inc. ( www.bio-key.com ) BIO-key is revolutionizing authentication as our easy to use biometric solutions enable convenient and secure access to information and financial transactions. We eliminate passwords, PINs tokens and cards and make it easy for enterprises and consumers to secure their devices as well as information in the cloud. Our premium finger scanning devices, including SideSwipe , SideTouch , EcoID and SidePass offer market leading quality, performance and price. BIO-key is also bringing the power and ease of use of biometric technology to its recently launched TouchLock line of biometric and Bluetooth enabled padlocks – providing even more ways to BIO-key your world! BIO-key Safe Harbor Statement Certain statements contained in this press release may be construed as "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995 (the "Act"). The words "estimate," "project," "intends," "expects," "anticipates," "believes" and similar expressions are intended to identify forward-looking statements. Such forward-looking statements are made based on management's beliefs, as well as assumptions made by, and information currently available to, management pursuant to the "safe-harbor" provisions of the Act. These statements are subject to certain risks and uncertainties that may cause actual results to differ materially from those projected on the basis of these statements. These risks and uncertainties include, without limitation, our history of losses and limited revenue, our ability to develop new products and evolve existing ones, market acceptance of biometric solutions generally and our specific offerings, our ability to expand into the Asian market, the impact on our business of the recent financial crisis in the global capital markets, and negative global economic trends, availability of capital, and our ability to attract and retain key personnel. For a more complete description of these and other risk factors that may affect the future performance of BIO-key International, Inc., see "Risk Factors" in the Company's Annual Report on Form 10-K for the year ended December 31, 2016 and its other filings with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made. The Company undertakes no obligation to disclose any revision to these forward-looking statements to reflect events or circumstances after the date made. Facebook – Corporate: BIO-key International Twitter – Corporate: @BIOkeyIntl Twitter – Investors: @BIO_keyIR StockTwits: @BIO_keyIR Investor & Media Contacts David Collins, William Jones, Tanya Kamatu Catalyst Global 212-924-9800 bkyi@catalyst-ir.com BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Accounts receivable, net Due from factor Inventory Software license rights Prepaid expenses and other Total current assets Software license rights, net Accounts receivable, net Equipment and leasehold improvements, net Deposits and other assets Intangible assets, net Total non-current assets TOTAL ASSETS $ $ LIABILITIES Accounts payable $ $ Accrued liabilities Dividends payable Deferred revenue Total current liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS’ EQUITY Series A-1 convertible preferred stock: authorized, 100,000 (liquidation preference of $100 per share); issued and outstanding 90,000 of $.0001 par value at June 30, 2017 and December 31, 2016 9 9 Series B-1 convertible preferred stock; authorized, 105,000 (liquidation preference of $100 per share): issued and outstanding 105,000 of $.0001 par value at June 30, 2017 and December 31, 2016 11 11 Common stock: authorized, 170,000,000 shares; issued and outstanding; 6,493,290 and 6,093,843 of $.0001 par value at June 30, 2017 and December 31, 2016, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ All BIO-key shares issued and outstanding for all periods reflect BIO-key’s 1-for-2 reverse stock split, which was effective February 3, 2015, and its 1-for-12 reverse stock split, which was effective December 29, 2016 . BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, Six months ended June 30, Revenues Services $ License fees and other Costs and other expenses Cost of services Cost of license fees and other Gross Profit Operating Expenses Selling, general and administrative Research, development and engineering Total Operating Expenses Operating loss ) Other income (expenses) Interest income 8 7 14 13 Loss on derivative liabilities - ) - ) Total other income (expenses) 8 ) 14 ) Net loss ) Convertible preferred stock dividends ) Net loss available to common stockholders $ ) $ ) $ ) $ ) Basic and Diluted Loss per Common Share $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding: Basic and diluted All BIO-key shares issued and outstanding for all periods reflect BIO-key’s 1-for-12 reverse stock split, which was effective December 29, 2016. BIO-KEY INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used for operating activities: Allowance for doubtful accounts - Depreciation Amortization of intangible assets Amortization of software license rights - Loss on derivative liabilities - Share-based and warrant compensation for employees and consultants Stock based directors’ fees Change in assets and liabilities: Accounts receivable Due from factor Inventory ) ) Software license rights - Prepaid expenses and other Accounts payable ) ) Accrued liabilities ) Deferred revenue ) ) Net cash used for operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Net cash used for investing activities ) ) CASH FLOW FROM FINANCING ACTIVITIES: Issuance of common stock - Preferred dividends paid - ) Costs to issue preferred and common stock ) ) Net cash provided by financing activities ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $
